Judge Martin, John C.,
dissenting.
I agree with Judge Greene that the duty owed to plaintiff in this case is determined by plaintiff’s status as a licensee. I further agree that an owner of land normally owes a licensee only the duty to refrain from willfully injuring the licensee or wantonly and recklessly exposing the licensee to danger; but that if the owner of land is engaged in active conduct or “affirmative negligence,” “the owner must exercise reasonable care for the protection of a licensee.” DeHaven v. Hoskins, 95 N.C. App. 397, 400, 382 S.E.2d 856, 859, disc. review denied, 325 N.C. 705, 388 S.E.2d 452 (1989). The evidentiary record in this case, however, reveals no active conduct or affirmative negligence on the part of ASI’s security guard. Therefore, I vote to affirm the judgment of the trial court.
Plaintiff’s claim against ASI is based upon allegations of negligence. Negligence is a failure to exercise proper care in the performance of some legal duty owed by a defendant to a plaintiff under the circumstances. Mattingly v. R.R., 253 N.C. 746, 117 S.E.2d 844 (1961). In the absence of a legal duty owed the injured party by the defendant, there can be no liability in tort. Coleman v. Cooper, 89 N.C. App. 188, 366 S.E.2d 2, disc. review denied, 322 N.C. 834, 371 S.E.2d 275 (1988). In the present case, ASI, as an independent contractor of the *803apartment complex, is subject to the same liability, or lack thereof, as the landowner. Restatement (Second) of Torts § 383 (1965).
The majority asserts that “ASI assumed an affirmative duty to provide some protection to the plaintiff.” The only evidence with respect to ASI’s responsibilities is contained in a memorandum from the management of the apartment complex to ASI stating that ASI’s guard was “to be visible both as a deterrant [sic] to potential vandals as well as a sense of security for residents.” Neither ASPs contract nor the memorandum impose a duty upon ASI to protect social guests or licensees. While this may appear a narrow distinction, it is precisely the distinction upon which premises liability is based. See, e.g., Clarke v. Kerchner, 11 N.C. App. 454, 460, 181 S.E.2d 787, 791, cert. denied, 279 N.C. 393, 183 S.E.2d 241 (1971) (“[T]he duty owed a person on the premises of another depends on the status enjoyed by the visitor; different duties are owed to the invitee, the licensee, and the trespasser.”). North Carolina courts have repeatedly held that the duty owed by landowners in protecting visitors from foreseeable criminal activity by third parties is dependent upon the visitors’ legal status. See Murrow v. Daniels, 321 N.C. 494, 364 S.E.2d 392 (1988); Foster v. Winston-Salem Joint Venture, 303 N.C. 636, 281 S.E.2d 36 (1981); Purvis v. Bryson’s Jewelers, 115 N.C. App. 146, 443 S.E.2d 768 (1994); Abernethy v. Spartan Food Systems, Inc., 103 N.C. App. 154, 404 S.E.2d 710 (1991); Helms v. Church’s Fried Chicken, Inc., 81 N.C. App. 427, 344 S.E.2d 349 (1986); Sawyer v. Carter, 71 N.C. App. 556, 322 S.E.2d 813 (1984), disc. review denied, 313 N.C. 509, 329 S.E.2d 393 (1985); Brown v. N.C. Wesleyan College, 65 N.C. App. 579, 309 S.E.2d 701 (1983); Shepard v. Drucker & Falk, 63 N.C. App. 667, 306 S.E.2d 199 (1983); Urbano v. Days Inn, 58 N.C. App. 795, 295 S.E.2d 240 (1982). Each of the cited cases involved the landowner’s duty to protect invitees from foreseeable criminal acts of third parties; no such duty has been extended to licensees by the courts of this State.
Plaintiff argues, however, that it is illogical to apply a different standard of care with respect to the apartment complex tenant he was visiting, who was also stabbed, than to himself, when they were both injured at the same time and in the same manner. He cites to us decisions of other jurisdictions which accord to the social guest of a tenant the same legal status as the tenant for tort liability. See, e.g., Hancock v. Alabama Home Mortgage Co., 393 So. 2d 969, 970 (Ala. 1981); Shirley v. National Applicators of Cal., Inc., 566 P.2d 322, 326 (Ariz. App. 1977); Hiller v. Harsh, 426 N.E.2d 960, 964 (III; App. 1 Dist., 1981); Murray v. Lane, 444 A.2d 1069, 1072-73 (Md. App. 1982); *804Lindsey v. Massios, 360 N.E.2d 631, 633 (Mass. 1977); Lucas v. Mississippi Housing Authority, 441 So. 2d 101, 103 (Miss. 1983); Wilder v. Chase Resorts, Inc., 543 S.W.2d 527, 530-31 (Mo. App. 1976). See also Restatement (Second) of Torts § 360 (1965).
It is true that some jurisdictions have abandoned status distinctions in determining the liability of a landowner to a person injured on the landowner’s property. See, e.g., 62 Am. Jur. 2d Premises Liability §§ 79-83 (1990). However, North Carolina has not adopted this position, and it is the responsibility of this Court to follow the decisions of the North Carolina Supreme Court. Cannon v. Miller, 313 N.C. 324, 327 S.E.2d 888 (1985). Inasmuch as the guard was not affirmatively negligent, he breached no duty owed to plaintiff as a licensee.